Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 15, and 20, the prior art of record fails to show a system or method for reporting a faulty antenna port at a transmitting radio device, the method comprising a receiving radio device: receiving at least one reference signal transmitted at an antenna port of the transmitting radio device; determining whether the antenna port is deemed faulty or not by subjecting the at least one reference signal to an evaluation criterion; and when the antenna port is deemed faulty reporting that the antenna port is deemed faulty.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Awadin teaches a method for identifying faulty antenna elements in massive uniform linear antenna array.
Pascolini teaches an electronic device having coupler for tapping antenna signals.
Nickel teaches  a test system with temporary test structures.
Leinonen teaches self -test method for antenna in a radio communication apparatus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH C. LE
Examiner
Art Unit 2646







/THANH C LE/Primary Examiner, Art Unit 2646